Citation Nr: 0415486	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-12693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1946.  He died in September 2000, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2000 RO decision which 
denied service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

The primary cause of the veteran's death after service was a 
non-service-connected heart disorder.  His service-connected 
low back disorder contributed to death in that it impaired 
his health to an extent as to render him materially less 
capable of resisting the effects of the primary cause of 
death.



CONCLUSION OF LAW

A service-connected disability contributed to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the veteran's widow, and she was married to 
him for almost 50 years.  She claims service connection for 
the cause of the veteran's death, in order to establish 
entitlement to Dependency and Indemnity Compensation (DIC).  
Under the circumstances of this case, there has been adequate 
VA compliance with the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  There are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

The veteran had active duty in the Navy from March 1944 to 
September 1946.  He was service-connected for a low back 
disability involving postoperative spondylolisthesis with L5-
S1 fusion.  Medical records dated years before his death show 
he was treated for the low back disorder by Thomas A. 
Stanford, M.D., and the condition affected not only his back, 
but also the lower extremities to such an extent that he 
effectively could not walk and had to use a scooter to get 
about.  The service-connected low back disorder was assigned 
a 60 percent rating, as well as a total disability rating 
based on individual unemployability, effective from August 
1992.  Because of the service-connected low back condition, 
the veteran was entitled to special monthly compensation 
based on the need for regular aid and attendance, effective 
from February 1999.  Medical records in the years before the 
veteran's death also show he had a number of significant non-
service-connected disorders, such as a heart condition.

In May 2000, the veteran was admitted to a nursing home unit 
at a VA Medical Center (VAMC), where he remained until his 
death in September 2000.  Records show that both the service-
connected low back disorder and non-service-connected 
conditions were treated during that time.  According to the 
death certificate, following an autopsy, the immediate cause 
of the veteran's death was probable arrhythmia, due to or as 
a consequence of hypertrophic cardiomyopathy.  Documents on 
file, including a VA investigative report, note he was found 
lifeless, slumped over his scooter, on the grounds of the 
VAMC.  Reportedly he sometimes traveled about the grounds of 
the VAMC on his scooter, to get a paper or do some other 
activity away from the nursing home unit.  

In a March 2001 letter, Dr. Stanford (the doctor who had 
treated the veteran's low back disorder for years) said that 
the low back disorder with spinal arthritis had developed 
into spinal stenosis, severe neuropathy, and inability to 
walk.  The doctor recounted that the veteran, who had been 
unable to walk before his death, had been placed in the VA 
hospital for care, then had a downhill course, and eventually 
died.  The doctor said the veteran died from a chronic 
illness related to spinal arthritis and spinal stenosis, due 
to a service injury.

The available evidence indicates that the primary cause of 
the veteran's death involved a non-service-connected heart 
disorder.  However, given the circumstances of death (being 
found slumped over on his scooter on the grounds of a VAMC), 
there is no absolute certainty about the final events of 
death.  

The Board has given sympathetic consideration to the claim, 
from the standpoint of whether the service-connected low back 
disorder was a contributory cause of death.  Significantly, 
the veteran had been using a scooter for years because of his 
service-connected low back disorder, and this was such a 
severe condition that he was deemed to be in need of aid and 
attendance.  It appears that the low back disorder affected 
his health in general.  Dr. Stanford suggests that there was 
general debilitation of health due to the low back condition, 
and this was a factor in death.  There is no contrary VA 
medical opinion.  Perhaps the veteran would have been more 
successful in resisting the effects of the non-service-
connected heart condition, and his life would have been 
prolonged, if it were not for the general debilitating 
effects of his service-connected low back condition.

From one view of the evidence, it may be said that the 
service-connected low back disorder contributed to the 
veteran's death in that it impaired his health to an extent 
as to render him materially less capable of resisting the 
effects of the primary cause of death.  With application of 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that such is the case.  The Board concludes that 
the service-connected low back disorder materially 
contributed to the veteran's death.  Thus the criteria for 
service connection for the cause of death are met, and the 
appellant is entitled to DIC.


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



